     Case 3:20-cv-00425 Document 12 Filed 07/16/20 Page 1 of 2 PageID #: 39



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION

BOB WILLIAM MCCLARY, JR.,

              Plaintiff,

v.                                                      Case No. 3:20-cv-00425


WESTERN REGIONAL AUTHORITY;
CARL ALDRIDGE; and
JIM JUSTICE,

              Defendants .


                      MEMORANDUM OPINION and ORDER

       Pending is Plaintiff’s Motion for the Appointment of Counsel. (ECF No. 11). For the

reasons that follow, the Court DENIES the motion, without prejudice to reconsideration

of Plaintiff’s request for counsel in the future.

       Plaintiff has no constitutional right to counsel in an action brought under 42 U.S.C.

§ 1983. 28 U.S.C. § 1915(e)(1); see also Hardwick v. Ault, 517 F.2d 295, 298 (5th Cir.

1975). Although the Court has some discretion in assigning counsel, the United States

Court of Appeals for the Fourth Circuit has clearly stated that motions for the

appointment of counsel in civil actions should be granted “only in exceptional cases.”

Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). When determining whether a

particular case rises to that level, the Court must consider the complexity of the claims in

dispute and the ability of the indigent party to present them, as well as other factors like

the merits of the case. Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984); see also

Valcarcel v. ABM Indus./Diversico Indus., 383 F. Supp. 3d 562, 565 (M.D.N.C. 2019) (“In
     Case 3:20-cv-00425 Document 12 Filed 07/16/20 Page 2 of 2 PageID #: 40



considering a request for appointment of counsel in its discretion, the court may consider

a plaintiff's financial ability to retain counsel, the efforts of the plaintiff to retain counsel,

the merits of the case, and whether the plaintiff is capable of representing himself.”)

(citations omitted).

       Here, Plaintiff argues that his case justifies the appointment of counsel, because he

has been unable to find a lawyer to take his case. Unfortunately, this circumstance is not

exceptional given that many indigent civil litigants are unrepresented. Therefore,

standing alone, the inability to retain a lawyer is not a basis for the appointment of

counsel. Altevogt v. Kirwan, No. CIV. WDQ-11-1061, 2012 WL 135283, at *3 (D. Md. Jan.

13, 2012) (“Altevogt's inability to retain counsel is not an exceptional circumstance.”). The

undersigned has examined the complaint and the motion for appointment of counsel, and

both documents are well-written and clear. The facts underlying Plaintiff’s claim are not

complex, and he appears capable of presenting his claim at this stage of the litigation.

Therefore, his motion must be denied. It is so ORDERED.

       The Clerk is instructed to provide a copy of this Order to Plaintiff, counsel of

record, and any unrepresented party.

                                             ENTERED: July 16, 2020
